DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (US 2013/0070855) In view of Lai et al (US 2020/0014948).

A method of processing a video signal based on inter prediction (**), the method  comprising: 
constructing a merge list based on a neighboring block of a current block (Zheng: ¶¶60, 65 merge candidate list is formed from motion information of neighboring blocks); 
obtaining a merge index indicating a merge candidate used for inter prediction of the current block within the merge list (Zheng: ¶¶60, 64-65 merge index used for inter-prediction is decoded); 
generating a prediction block of the current block based on motion information of the merge candidate indicated by the merge index (Zheng: ¶¶65, 67 inter-prediction performed based on the merge index); and 
adding a residual block of the current block to the prediction block to reconstruct the current block (Zheng: ¶69 adding current block residual data to add the residual block to reproduce the original block).
Zheng does not disclose adding a history-based merge candidate representing motion information of a previously coded block of the current block to the merge list; 
wherein when the history-based merge candidate has motion information that is not redundant with a pre-defined merge candidate among merge candidates included in the merge list, the history-based merge candidate is added to the merge list.
However, Lai teaches adding a history-based merge candidate representing motion information of a previously coded block of the current block to the merge list (Lai: ¶55 HMVP candidates are added to the merge candidate list); 

It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zheng to incorporate the teachings of Lai and provide the advantage and capability of being able to use merge mode with HMVP (¶48).

Regarding claim 3, Lai in the combination teaches wherein when the history-based merge candidate has motion information that is not redundant with a pre-defined specific number of merge candidates among the merge candidates included in the merge list, the history-based merge candidate is 134added to the merge list (¶54 not adding the HMVP candidate if merge candidate list is contains an identical or similar merge candidate wherein the pre-defined specific number of merge candidate being all the merge candidates).  Motivation to combine is the same as it is in claim 1. 

Regarding claim 4, Lai in the combination teaches wherein when the history-based merge candidate has motion information that is not redundant with a specific spatial merge candidate included in the merge list, the history-based merge candidate is added to the merge list (¶54 adding HMVP candidate if merge candidate list does not contain identical or similar merge candidate, wherein all merge candidates that are not identical or similar are specific merge candidate included in the merge list).  Motivation to combine is the same as it is in claim 1.

.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (US 2013/0070855) In view of Lai et al (US 2020/0014948) and Arimura et al (US 2015/0271516)
Regarding claim 2, Lai in the combination does not teach when the merge list does not satisfy a maximum number of merge lists, adding a zero motion vector to the merge list.
However, Arimura teaches when the merge list does not satisfy a maximum number of merge lists, adding a zero motion vector to the merge list (¶58 adding zero MV merging candidate to merge list is maximum number of candidates are not met).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zheng to incorporate the teachings of Lai and provide the advantage and capability of being able to produce merge candidate list in each PU (¶59).
	
Regarding claim 7, apparatus claim 7 is drawn to the apparatus corresponding to the method of using same as claimed in claim 2. Therefore apparatus claim 7 corresponds to method claim 2, and is rejected for the same reasons of obviousness as used above.



Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (US 2013/0070855) In view of Lai et al (US 2020/0014948) and Han et al (US 2020/0112741).
Regarding claim 4, Zheng in view of Lai teaches wherein when the history-based merge candidate has motion information that is not redundant with a spatial merge candidate included in the merge list, the history-based merge candidate is added to the merge list (Lai: ¶54 not adding the HMVP candidate if merge candidate list is contains an identical or similar merge candidate).  
However, Han teaches specific spatial merge candidate included in the merge list (¶119 non-adjacent spatial merge candidates are included in the merge list).  
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zheng and Lai to incorporate the teachings of Han and provide the advantage and capability of being able to include non-adjacent spatial merge candidates in the merge candidate list which will further include HMVP candidates (¶119).

Regarding claim 5, Lai in the combination teaches wherein the history-based merge candidate is derived from a pre-defined specific number of candidates in a history-based merge candidate list including the history-based merge candidates (¶51 maximum allowed number of candidate is the pre-defined number to be used in HMVP). Motivation to combine is the same as it is in claim 1.

Regarding claims 9-10, apparatus claims 9-10 are drawn to the apparatus corresponding to the method of using same as claimed in claims 4-5. Therefore apparatus claims 9-10 correspond to method claims 4-5, and are rejected for the same reasons of obviousness as used above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486